Citation Nr: 1532040	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 			






INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the VA RO in Oakland, California.  

In July 2013, the Veteran requested a videoconference hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in April 2015.  Prior to his hearing, he requested that his hearing be rescheduled as he would be unable to attend the scheduled hearing.  He was rescheduled for his requested hearing in June 2015 but failed to report for his scheduled hearing without explanation.  His hearing request is deemed to have been withdrawn.  

A claim for service connection for PTSD must be construed more broadly by VA as a claim for service connection for any mental disability.  In construing a claim, the Board must consider any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue on appeal accordingly.

FINDING OF FACT

An acquired psychiatric disability, to include PTSD, is not etiologically related to the Veteran's active service, and a psychosis was not shown to be present within one year after his separation from active service.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in March 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) and service personnel records (SPRs), as well as VA Medical Center and private treatment notes are of record.  
The Board acknowledges that a VA medical examination and opinion has not been obtained in response to the claim of entitlement to service connection for an acquired psychiatric disability.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

Here, there is no competent evidence of record indicating that the Veteran has a psychiatric disability that is related to his active service. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and that no VA medical examination or opinion is warranted.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Generally, service connection for posttraumatic stress disorder (PTSD) based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10% within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include certain cardiac disabilities and endocrinopathies, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran asserts that he has an acquired psychiatric disability related to his active service.  The Board notes that the Veteran has not provided any specifics as to how his current mental health problems are related to his active service and that he has not provided any specifics regarding stressors, personal assault or combat related that could account for a diagnosis of PTSD.  

STRs are silent for complaints of, or treatment for, symptoms of a psychiatric disability while the Veteran was in active service.  In November 1968, he was afforded a separation examination.  There is no indication from the examination report that he reported symptoms that could be associated with a psychiatric disability at that time.  In fact, he  specifically responded "no" on his Report of Medical History to the questions of whether he experienced frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss or memory or amnesia, or nervous trouble of any sort.  Further, his mental status examination was specifically noted to be clinically normal at separation.  

A review of the post-service medical evidence of record shows that the Veteran began receiving mental health treatment since as early as November 1997.  At that time, the Veteran was noted to have a bipolar disorder that had been present for most of his life.  Since that time, the Veteran has continued to seek periodic mental health treatment, both at the VA Medical Center and from private providers.  Indeed, review of the records shows that the Veteran has been diagnosed with a bipolar disorder, mixed type; PTSD; a depressive reaction; a depressive disorder; and a manic depressive disorder.  There is no indication from the mental health treatment notes of record, VA Medical Center or private, that the Veteran's various mental health diagnoses are related to his active service or had their onset during his active service.  In fact, the records show that the Veteran's various mental health problems have been attributed to financial stress subsequent to his active service.  

Additionally, there is no indication from the record that the Veteran has been diagnosed with a psychosis, let alone diagnosed with a psychosis within one year of his separation from active service.  In fact, as noted above, the first documented evidence of a diagnosed psychiatric disability was in November 1997, and the Veteran has not provided any evidence, lay statements or otherwise, indicating that he has had symptoms of such since his active service.   

In sum, there is no indication that the Veteran was treated for, or diagnosed with, a psychiatric disability while in active service.  Additionally, there is no evidence that the Veteran experienced any trauma sufficient to cause PTSD during active service.  There is no evidence that the Veteran was diagnosed with a psychiatric disability, to include a psychosis, until nearly 30 years following his separation from active service.  In fact, the Veteran has not alleged continuity of symptoms since service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and that entitlement to service connection for an acquired psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


